Citation Nr: 0627310	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  01-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 24, 2000, 
for a grant of service connection for adenocarcinoma of the 
prostate.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.  His service include duty in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  

In September 2002, the veteran was afforded a videoconference 
hearing before a Veterans Law Judge who has since retried 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  He was afforded the opportunity to attend a hearing 
before another Veterans Law Judge but declined to do so in a 
response received in June 2006. 

The veteran's claim as listed on the title page was denied by 
the Board in December 2002.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in an August 
2003 Order, the Court vacated the Board decision and remanded 
the matter to the Board.  The Board remanded the case in 
March 2004 to conduct the additional development requested by 
the Court, which has been accomplished by the RO.  As such, 
this case is again ready for appellate review.  


FINDINGS OF FACT

1.  Prostate cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on November 7, 
1996.

2.  Clinical records show that prostate cancer was initially 
medically shown June 27, 2000. 

3.  The veteran filed a claim for service connection for 
prostate cancer due to Agent Orange exposure that was 
received by VA on July 24, 2000. 

4.  An October 2000 rating decision granted service 
connection for prostate cancer on a presumptive basis due to 
herbicide agent exposure in Vietnam, effective July 24, 2000. 

5.  There is no medical report received prior to July 24, 
2000, that demonstrates the presence of prostate cancer. 


CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 
2000, for an award of service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
C.F.R. §§ 3.114, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA as specific to his claim by letter dated 
in March 2004.  The originating agency specifically informed 
the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains clinical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

In pertinent part, where pension, compensation, or dependency 
and indemnity compensation is awarded or increased pursuant 
to a liberalizing law or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  
Disease associated with exposure to certain herbicide agents 
was expanded to include prostate cancer as of November 7, 
1996. See 61 Fed. Reg. 57,586-89 (Nov. 7, 1996).  Thereafter, 
the provisions of 38 C.F.R. § 3.309(e) state that, if a 
veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service. The list 
of diseases currently includes prostate cancer.  38 C.F.R. § 
3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during active service.

By rating action dated in October 2000, the veteran was 
provided the benefit of the above amendments, and granted 
service connection for adenocarcinoma on a presumptive basis.  
Because entitlement to service connection was based on the 
presumptive provisions of 38 C.F.R. § 3.309(e), entitlement 
to the benefit did not arise until the regulation was amended 
to include prostate cancer, and the effective date of the 
grant of service connection may not be earlier than the 
effective date of the amendment of the regulation, which was 
November 7, 1996.  38 C.F.R. § 3.114.

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155. 

In this case, the veteran's claim for service connection for 
prostate cancer was received on July 24, 2000, within one 
year of a June 2000 private surgical pathologic report 
demonstrating the first evidence of adenocarcinoma of the 
prostate.  In pertinent part, the date of receipt of a 
private treatment record will be accepted as the date of 
receipt of a claim, where a formal claim of service 
connection has already been allowed.  As the June 2000 report 
in question was received in August 2000, an effective date 
earlier than July 24, 2000, cannot be assigned on the basis 
of receipt of this evidence.  38 C.F.R. § 3.157.   

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  
However, 38 C.F.R. § 3.114(a)(1) and (a)(3) are not 
controlling in the instant case, since these provisions must 
be read in conjunction with 38 C.F.R. § 3.114(a), which 
states that in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a) (emphasis added).

It should be pointed out that 38 C.F.R. § 3.114 was amended 
by 62 Fed. Reg. 17,706, effective April 11, 1997.  The 
language of the regulation was changed in order to conform to 
the ruling in McCay v. Brown, 9 Vet. App. 183 (1996).  In 
that decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the previous language of 38 
C.F.R. § 3.114 would result in unequal treatment of claimants 
if the law had a retroactive effective date.  The applicable 
regulation in the present case is the addition of 38 C.F.R. § 
3.309(e), which was effective November 7, 1996.  It was 
promulgated without a retroactive effective date.  See 61 
Fed. Reg. 57,586-89 (Nov. 7, 1996).  Therefore, the changes 
to 38 C.F.R. § 3.114 do not affect the veteran's present 
claim. 

As previously noted, in order to be entitled to retroactive 
benefits based on liberalizing legislation effective prior to 
the date of the veteran's claim, the evidence must show he 
met all eligibility criteria for the liberalizing benefit of 
entitlement to service connection for prostate cancer on the 
effective date of the liberalizing law or VA issue, November 
7, 1996.  The veteran must also show that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 C.F.R. § 
3.114(a); VAOPGCPREC 26-97 (July 16, 1997).  In other words, 
the evidence must show that the veteran had prostate cancer 
from November 7, 1996, the effective date of the liberalizing 
regulation, until he filed his claim on July 24, 2000.  Since 
the medical evidence documents that prostate cancer was 
initially clinically shown in June 2000, under 38 C.F.R. §§ 
3.114 and 3.400, the effective date of the grant of service 
connection for prostate cancer assigned by the RO, which was 
the date of receipt of the veteran's claim for service 
connection for cancer of the prostate, was appropriate. 

In making the above determination, the Board has considered 
the sworn testimony presented by the veteran that clinical 
records dated prior to June 2000, particularly bloodwork 
showing the presence of anemia, demonstrated that he had 
cancer of the prostate.  There is nothing in the record to 
support this testimony, however, and such uncorroborated 
statements by laypersons asserting a medical diagnosis are of 
no probative value.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  "It is the duty of the [Board] as the 
factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  As such, the Board finds the testimony of the 
veteran to provide an insufficient basis to for an allowance 
of the veteran's claim.  

The Board has considered, as requested by the veteran's 
representative in a June 2002 presentation and alluded to by 
the veteran at his September 2002 hearing, whether the 
veteran would be entitled to an earlier effective date under 
the final stipulation and order in Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I)", and the specific guidance provided in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an effective 
date earlier than July 24, 2000, as the veteran is not a 
member of the class in Nehmer.


ORDER

Entitlement to an effective date earlier than July 24, 2000, 
for a grant of service connection for adenocarcinoma of the 
prostate is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


